        Case 3:18-cv-00400-EMC Document 113 Filed 10/14/20 Page 1 of 2




                                         October 14, 2020

BY ECF FILING
Hon. Edward M. Chen
United States District Court Judge
U.S. District Court, Northern District of California
San Francisco, CA 94102



       Re:     Davis v. Yelp Inc. et al., No. 3:18-cv00400-EMC (N.D. Cal.)

Dear Judge Chen:

       The parties submit this joint letter to the Court in response to the Court’s inquiries during
the October 8, 2020 status conference. Lead Plaintiff reports that as of August 28, 2020, an
aggregate of 45,280 Notices were disseminated to potential class members and nominees, and 110
requests for exclusion were submitted, including three (3) that were submitted after the August 25,
2020 deadline. The parties propose to advise the Court in 60 days regarding the results of this
follow up contact with class members who submitted a request for exclusion and respectfully
request that the Court set that deadline accordingly.


                                      Respectfully submitted,

/s/ Aaron Miner                                          /s/ Corey Holzer
AARON MINER                                              COREY HOLZER

Lead Trial Counsel for Defendants Yelp Inc.,             Lead Trial Counsel for Lead Plaintiff
Jeremy Stoppelman, Jed Nachman, and                      Jonathan Davis and the Class
Lanny Baker

                                                        GLANCY PRONGAY &
                                                        MURRAY LLP
                                                        Kevin F. Ruf (#136901)
                                                        Kara M. Wolke (#241521)
                                                        Christopher R. Fallon (#235684)
                                                        Natalie S. Pang (#305886)
                                                        1925 Century Park East, Suite 2100
                                                        Los Angeles, California 90067
                                                        Telephone:(310) 201-9150
                                                        Facsimile:(310) 201-9160
                                                        Email:info@glancylaw.com

                                                        Lead Trial Counsel for Plaintiff Jonathan
                                                        Davis and the Class




                                                 1
         Case 3:18-cv-00400-EMC Document 113 Filed 10/14/20 Page 2 of 2




                    PROOF OF SERVICE BY ELECTRONIC POSTING

       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old. On October 14, 2020, I

served true and correct copies of the foregoing document, by posting the document electronically

to the ECF website of the United States District Court for the Northern District of California, for

receipt electronically by the parties listed on the Court’s Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on October 14, 2020, at Los Angeles, California.


                                                       s/ Christopher R. Fallon
                                                       Christopher R. Fallon
